 

nm Fe WwW NWN

“s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

MCGREGOR W, SCOTT
United States Attorney
MELANIE L. ALSWORTH
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-CR-00122 LJO SKO
Plaintiff, ORDER TO UNSEAL INDICTMENT
V.
MERE LEDESMA,
Defendant.

 

 

ITIS HEREBY ORDERED that the indictment be unsealed and madegou ic record,

   

Dated: fi Mi

The Honorable EricaPGrosjean
UNITED STATES MAGISTRATE JUDGE

 
